                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 TINA MULLINAX, el al.,                                )
                                                       )
        Plaintiffs,                                    )
                                                       )
 v.                                                    )       Case No. 3:18-cv-00002
                                                       )
 SEVIER COUNTY, et al.                                 )
                                                       )
        Defendants.                                    )



      PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
                                CONTINUE


        Come now Plaintiffs Tina Mullinax, Brian Mullinax, and Robin Sutton, by and through

 counsel, and hereby submit their response in opposition to Defendants’ Motion to Continue. [Doc.

 92]. As grounds, Plaintiffs would show unto the Court as follows.

        1.      The stay at home order issued by the governor of Tennessee expires on April 30,

 2020. [See Doc. 92-1].

        2.      Standing Order SO-20-6 for the Eastern District of Tennessee only suspends certain

 in court appearances through April 26, 2020.

        3.      This matter is scheduled for trial on May 5, 2020.

        4.      If the COVID 19 crisis requires that court proceedings be further delayed, surely

 the Eastern District of Tennessee will issue another standing order to that effect. Unless and until

 such an order is issued, Plaintiffs maintain that the COVID 19 situation does not constitute

 extraordinary circumstances necessitating the delay of this trial.




Case 3:18-cv-00002-JRG-DCP Document 94 Filed 04/17/20 Page 1 of 2 PageID #: 714
        5.       Should this Honorable Court grant Defendants’ Motion to Continue, Plaintiffs

 would request that it be a brief continuance and that this matter be rescheduled for trial as soon as

 practicable.

        Respectfully submitted this 17th day of April, 2020.


                                                /s/ Cameron Bell, BPR # 027772
                                                800 S. Gay Street, Suite 1950
                                                Knoxville, TN 37929
                                                (865) 521-7422
                                                cameron@bellyoung.com
                                                Attorney for Plaintiffs



                                CERTIFICATE OF SERVICE

         I hereby certify that on 17th day of April, 2020, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
 system to all parties indicated on the electronic filing receipt. All other parties will be served by
 regular United States Mail, postage prepaid. Parties may access this filing through the Court’s
 electronic filing system.

                                                By: /s/ Cameron Bell




Case 3:18-cv-00002-JRG-DCP Document 94 Filed 04/17/20 Page 2 of 2 PageID #: 715
